 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1504 
In the House of Representatives, U. S.,

July 26, 2010
 
RESOLUTION 
Recognizing and honoring the 20th anniversary of the enactment of the Americans with Disabilities Act of 1990. 
 
 
Whereas July 26, 2010, marks the 20th anniversary of the enactment of the Americans with Disabilities Act of 1990;  
Whereas the Americans with Disabilities Act has been one of the most significant and effective civil rights laws passed by Congress;  
Whereas, prior to the passage of the Americans with Disabilities Act, people with disabilities faced significantly lower employment rates, lower graduation rates, and higher rates of poverty than people without disabilities, and were too often denied the opportunity to fully participate in society due to intolerance and unfair stereotypes;  
Whereas the dedicated efforts of disability rights advocates, including Justin Dart, Jr., and many others, served to awaken Congress and the American people to the discrimination and prejudice faced by individuals with disabilities;  
Whereas Congress worked in a bipartisan manner to craft legislation making such discrimination illegal;  
Whereas Congress passed the Americans with Disabilities Act and President George Herbert Walker Bush signed the Act into law on July 26, 1990;  
Whereas the purpose of the Americans with Disabilities Act is to fulfill the Nation’s goals of equality of opportunity, independent living, economic self-sufficiency, and full participation for Americans with disabilities;  
Whereas the Americans with Disabilities Act prohibits employers from discriminating against qualified individuals with disabilities, requires that State and local governmental entities accommodate qualified individuals with disabilities, requires places of public accommodation to take reasonable steps to make their goods and services accessible to individuals with disabilities, and requires that new trains and buses be accessible to individuals with disabilities;  
Whereas the Americans with Disabilities Act has played an historic role in allowing over 50,000,000 Americans with disabilities to participate more fully in national life by removing barriers to employment, transportation, public services, telecommunications, and public accommodations;  
Whereas the Americans with Disabilities Act has served as a model for disability rights in other countries;  
Whereas all Americans, not just those with disabilities, benefit from the accommodations that have become commonplace since the passage of the Americans with Disabilities Act, including curb cuts at street intersections, ramps for access to buildings, and other accommodations that provide access to public transportation, stadiums, telecommunications, voting machines, and websites;  
Whereas Congress acted with overwhelming bipartisan support in 2008 to restore protections for people with disabilities by passing the ADA Amendments Act of 2008, which overturned judicial decisions that had inappropriately narrowed the scope of the protected class under the Americans with Disabilities Act;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act, children and adults with disabilities continue to experience barriers that interfere with their full participation in mainstream American life;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act, people with disabilities are twice as likely to live in poverty as their fellow citizens and continue to experience high rates of unemployment and underemployment;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act, the largest income support and health care programs continue to operate in a manner that expects people with significant disabilities to be outside the economic mainstream and have limited income and assets;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act and 11 years after the Supreme Court’s decision in Olmstead v. L.C., many people with disabilities still live in segregated institutional settings because of a lack of support services that would allow them to live in the community;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act, new telecommunication, electronic, and information technologies continue to be developed while not being accessible to all Americans;  
Whereas, 20 years after the enactment of the Americans with Disabilities Act, many public and private covered entities are still not accessible to people with disabilities; and  
Whereas the United States has a responsibility to welcome back and create opportunities for the tens of thousands of working-age veterans of the Armed Forces who have been wounded in action or have received service-connected injuries while serving in Operation Iraqi Freedom and Operation Enduring Freedom: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and honors the 20th anniversary of the enactment of the Americans with Disabilities Act of 1990;  
(2)salutes all people whose efforts contributed to the enactment of the Americans with Disabilities Act;  
(3)encourages all Americans to celebrate the advance of freedom and the opening of opportunity made possible by the enactment of the Americans with Disabilities Act; and  
(4)pledges to continue to work on a bipartisan basis to identify and address the remaining barriers that undermine the Nation’s goals of equality of opportunity, independent living, economic self-sufficiency, and full participation for Americans with disabilities.  
 
Lorraine C. Miller,Clerk.
